Exhibit 10.53

 

July 31, 2006

 

 

 

Mr. Jitesh Vadhia
1479 Poppy Way
Cupertino, California 95014

 

 

Re: Notice of Termination & Severance Offer

 

Dear Jit:

This letter confirms that your employment with Centillium Communications, Inc.
("Centillium" or the "Company") terminated at close of business on July 31, 2006
("Termination Date").

In order to help you to move on to other opportunities and resolve any issues
relating to your employment and termination, Centillium is willing to make the
following severance opportunity to you. In order to accept this opportunity, you
must agree to and accept the terms of section B. below, and they must become
enforceable per paragraph C.3. below. If you accept these terms and they become
enforceable, the Severance Agreement section of this letter below (pp. 2-5) will
become our "Severance Agreement."

In the meantime, if you have any questions, or wish to discuss any of this,
please do not hesitate to talk to your manager or me.

Sincerely yours,

 

Tony Webster
Vice President, Human Resources

 

 

 




--------------------------------------------------------------------------------




Severance Agreement

A. Centillium Agrees:

Centillium agrees that, no later than five (5) business days after the Effective
Date of this Severance Agreement (see paragraph C.3., below), it shall provide
you with:

(i) a lump sum payment in the gross amount of $135,000.00, less all applicable
tax withholdings;

(ii) medical, dental, and vision coverage under the Company's health care group
plans ("Health Care Benefits") until the earlier of January 31, 2007 or the date
upon which you become covered under another employer's group health, dental and
vision plan (the "Covered Period"); provided that if continued receipt of the
Health Care Benefits is not permitted by the applicable health care group plans,
the Company will then reimburse you for the COBRA premiums for the same such
benefits for the Covered Period.

B. You Agree:

1. You agree and represent that:

a. You have received all wages earned, including accrued but not used PTO,
through the Termination Date and you are not entitled to any further amounts,
benefits or compensation of any kind from Centillium except pursuant to this
Severance Agreement.

b. You understand that, even if you did not sign this Severance Agreement, you
are bound by, and have continuing obligations under, the Centillium
Communications, Inc. Employment, Confidential Information and Invention
Assignment Agreement ("CIIA") signed by you in connection with your employment
with the Company.

c. You have returned to the Company all items of property paid for or provided
by the Company for your use during employment with the Company including, but
not limited to, any laptops, computer and office equipment, software programs,
cell phones, pagers, access cards and keys, and credit and calling cards.

d. You have returned to the Company all documents (electronic and paper) created
and received by you during your employment with the Company, and you have not
retained any such documents, except you may keep your personal copies of (i)
documents evidencing your hire, compensation, benefits, stock options and
termination (including this letter); (ii) any materials distributed generally to
stockholders of the Company, and (iii) your copy of the CIIA.

e. You have submitted a final request for reimbursement of reasonable and
necessary business, travel and entertainment expenses incurred by you in the
course and scope of your employment with the Company and after payment of those
expenses, you do not have any other expenses incurred but not yet paid for which
you might have been entitled to reimbursement.

f. You have transitioned to your manager all information and documents
concerning your work and pending work for the Company.

g. You understand that you must exercise your option shares, if any, that were
vested as of the Termination Date before expiration of the post-termination
exercise period specified in your stock option agreement(s), and that it is your
responsibility to timely and properly exercise those options or they will
terminate and cannot be reinstated.

2. You waive and release and promise never to assert any claims or causes of
action, whether or not now known, against Centillium or its predecessors,
successors, subsidiaries, officers, directors, agents, employees and assigns,
with respect to any act, event or omission prior to the Effective Date of this
Severance Agreement (per paragraph C.3, below), including but not limited to,
any matter arising out of or connected with your hire or employment with
Centillium or the termination of that employment, including without limitation,
claims of wrongful discharge, emotional distress, defamation, fraud, breach of
contract, breach of the covenant of good faith and fair dealing, any claims of
discrimination or harassment based on sex, age, race, national origin,
disability or on any other basis, under Title VII of the Civil Rights Act of
1964, as amended, the California Fair Employment and Housing Act, the California
Labor Code, the Age Discrimination in Employment Act of 1967, as amended, and
all other laws and regulations relating to employment, except any claims you may
have for any benefit entitlements vested as of the Termination Date, pursuant to
written terms of any the Company employee benefit plans.

You also expressly waive and release any and all rights and benefits conferred
upon you under Section 1542 of the Civil Code of the State of California which
reads as follows:

A general release does not extend to claims which the creditor (i.e., you) does
not know or suspect to exist in his favor at the time of executing the release,
which, if known by him, must have materially affected his settlement with the
debtor (i.e., the Company).

You agree and understand that if, hereafter, you discover facts different from
or in addition to those which you now know or believe to be true, that the
waivers of this paragraph B.2. shall be and remain effective in all respects
notwithstanding such different or additional facts or the discovery thereof.

3. You agree that you will not make any negative or disparaging statements or
comments, either as fact or as opinion, about Centillium or its successor,
including but not limited to its employees, officers, directors, products or
services, operations, performance and other similar information concerning
Centillium.

 

 

C. Centillium and You Agree:

1. Nothing contained in this Severance Agreement shall constitute or be treated
as an admission by you or by Centillium, or any current or former employee of
Centillium, of liability or any wrongdoing or of any violation of law.

2. In the event that either you or the Company sues to enforce any term or
condition of this letter agreement, the prevailing party in such legal action
shall be entitled to recover attorneys' fees and costs reasonably incurred.

3. You may have twenty-one (21) days after you received this letter within which
to review and consider, to discuss with an attorney of your own choosing, and to
decide whether or not to sign this Severance Agreement. In addition, for the
period of seven (7) days after the date you sign this Severance Agreement, you
may revoke it. If you wish to revoke this Severance Agreement, you must deliver
written notice of your revocation, no later than the seventh day after you
signed this Severance Agreement, to:

Human Resources
Centillium Communications, Inc.
215 Fourier Avenue
Fremont, CA 94539
Attention: Tony Webster
Facsimile: 510-771-3951

The Effective Date of this Severance Agreement will be the eighth day after you
have signed it, provided that you have not revoked it and you have delivered it
to Centillium.



4. Except for any benefit entitlements vested as of the Termination Date,
pursuant to written terms of any the Company employee benefit plans, and any
promissory note or other debt obligations you owe the Company, this Severance
Agreement renders null and void any and all prior agreements, written or
otherwise, between you and Centillium. This letter shall constitute the full and
complete agreement between you and Centillium regarding the subject matters
covered, and cannot be changed except by a subsequent written agreement signed
by you and a duly authorized officer of Centillium.

If you accept the terms of the Severance Agreement section of this letter,
please indicate your agreement and acceptance by signing below on the enclosed
copy of this letter and returning that signed copy to me at Human Resources,
Centillium Communications, Inc., 215 Fourier Avenue, Fremont, CA 94539 (or Fax
510-771-3951).

Sincerely,

 

 

 

Tony Webster
Vice President, Human Resources

 

Acceptance:

I acknowledge that: (a) I have read and understand this Severance Agreement; (b)
I have been advised to and have had an opportunity to consult with an attorney
of my own choosing regarding this Severance Agreement; and (c) I sign this
Severance Agreement, knowingly and voluntarily and without duress, with full
appreciation that I am giving up important rights and at no time in the future
may I pursue any of the rights I have waived and released herein.



 

 

Dated: __________________  ____________________________________

                                              [Employee]




--------------------------------------------------------------------------------


